UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:August 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust V By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Global Equity Fund ABU DHABI COMMERCIAL BANK PJSC Ticker: ADCB Security ID: M0152Q104 Meeting Date: MAR 12, 2014 Meeting Type: Annual/Special Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations 2 Approve Auditors' Report on Company For For Management Financial Statements 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Dividends For For Management 5 Approve Discharge of Directors and For For Management Auditors 6 Approve Remuneration of Directors For For Management 7 Ratify Auditors and Fix Their For For Management Remuneration 8 Elect Directors (Bundled) For Against Management 1 Amend Corporate Purpose For For Management ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Allocate Disposable Profit For For Management 3 Approve Discharge of Board and Senior For For Management Management 4.1 Elect Director John Edwardson For For Management 4.2 Elect Director Kimberly Ross For For Management 4.3 Elect Director Robert Scully For For Management 4.4 Elect Director David Sidwell For For Management 4.5 Elect Director Evan G. Greenberg For For Management 4.6 Elect Director Robert M. Hernandez For For Management 4.7 Elect Director Michael G. Atieh For For Management 4.8 Elect Director Mary A. Cirillo For For Management 4.9 Elect Director Michael P. Connors For For Management 4.10 Elect Director Peter Menikoff For For Management 4.11 Elect Director Leo F. Mullin For For Management 4.12 Elect Director Eugene B. Shanks, Jr. For For Management 4.13 Elect Director Theodore E. Shasta For For Management 4.14 Elect Director Olivier Steimer For For Management 5 Elect Evan G. Greenberg as Board For For Management Chairman 6.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 6.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 6.3 Appoint John Edwardson as Member of For For Management the Compensation Committee 6.4 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7 Designate Homburger AG as Independent For For Management Proxy 8.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 8.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 8.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 9 Approve Creation of CHF 3.7 Billion For For Management Pool of Capital without Preemptive Rights 10 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Transact Other Business (Voting) For Against Management AIMS AMP CAPITAL INDUSTRIAL REIT Ticker: O5RU Security ID: Y0029Z136 Meeting Date: JUL 25, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of HSBC Institutional For For Management Trust Services (Singapore) Ltd., Statement by AIMS AMP Capital Industrial REIT Management Ltd., Financial Statements and Auditors' Reports 2 Reappoint KPMG LLP as Auditors and For For Management Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 4 Other Business (Voting) For Against Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For Against Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Trevor M. Jones For For Management 1e Elect Director Louis J. Lavigne, Jr. For For Management 1f Elect Director Peter J. McDonnell For For Management 1g Elect Director Timothy D. Proctor For For Management 1h Elect Director Russell T. Ray For For Management 1i Elect Director Henri A. Termeer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Require Independent Board Chairman Against For Shareholder ALLIANZ SE Ticker: ALV Security ID: D03080112 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 5.30 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Elect Jim Hagemann Snabe to the For For Management Supervisory Board 6 Approve Creation of EUR 550 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Approve Creation of EUR 15 Million For Against Management Pool of Capital for Employee Stock Purchase Plan 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR10 Billion; Approve Creation of EUR 230 Million Pool of Capital to Guarantee Conversion Rights 9 Authorize the Acquisition Treasury For For Management Shares for Trading Purposes 10 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 11 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 12 Amend Affiliation Agreements with For For Management Subsidiaries AMERICAN AIRLINES GROUP INC. Ticker: AAL Security ID: 02376R102 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James F. Albaugh For For Management 1b Elect Director Jeffrey D. Benjamin For For Management 1c Elect Director John T. Cahill For For Management 1d Elect Director Michael J. Embler For For Management 1e Elect Director Matthew J. Hart For For Management 1f Elect Director Alberto Ibarguen For For Management 1g Elect Director Richard C. Kraemer For For Management 1h Elect Director Denise M. O'Leary For For Management 1i Elect Director W. Douglas Parker For For Management 1j Elect Director Ray M. Robinson For For Management 1k Elect Director Richard P. Schifter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Ursula M. Burns For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Peter Chernin For For Management 1e Elect Director Anne Lauvergeon For For Management 1f Elect Director Theodore J. Leonsis For For Management 1g Elect Director Richard C. Levin For For Management 1h Elect Director Richard A. McGinn For For Management 1i Elect Director Samuel J. Palmisano For For Management 1j Elect Director Steven S Reinemund For For Management 1k Elect Director Daniel L. Vasella For For Management 1l Elect Director Robert D. Walter For For Management 1m Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Abstain Shareholder 5 Report on Board Oversight of Privacy Against Abstain Shareholder and Data Security and Requests for Customer Information 6 Provide Right to Act by Written Consent Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles to Eliminate Board For For Management Blank Check Authority to Issue Preferred Stock 4 Establish a Par Value for Common Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Establish Board Committee on Human Against Against Shareholder Rights 9 Report on Trade Associations and Against Abstain Shareholder Organizations that Promote Sustainability Practices 10 Advisory Vote to Increase Capital Against Against Shareholder Repurchase Program 11 Proxy Access Against Against Shareholder ASTRAZENECA PLC Ticker: AZN Security ID: G0593M107 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Appoint KPMG LLP as Auditor For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Re-elect Pascal Soriot as Director For For Management 5(c) Elect Marc Dunoyer as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Elect Ann Cairns as Director For For Management 5(g) Re-elect Graham Chipchase as Director For For Management 5(h) Re-elect Jean-Philippe Courtois as For Against Management Director 5(i) Re-elect Rudy Markham as Director For For Management 5(j) Re-elect Nancy Rothwell as Director For For Management 5(k) Re-elect Shriti Vadera as Director For For Management 5(l) Re-elect John Varley as Director For For Management 5(m) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For Against Management 7 Approve Remuneration Policy For Abstain Management 8 Authorise EU Political Donations and For For Management Expenditure 9 Authorise Issue of Equity with For For Management Pre-emptive Rights 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 13 Approve Performance Share Plan For For Management BP PLC Ticker: BP. Security ID: G12793108 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Abstain Management 3 Approve Remuneration Policy For For Management 4 Re-elect Bob Dudley as Director For For Management 5 Re-elect Iain Conn as Director For For Management 6 Re-elect Dr Brian Gilvary as Director For For Management 7 Re-elect Paul Anderson as Director For For Management 8 Re-elect Frank Bowman as Director For For Management 9 Re-elect Antony Burgmans as Director For For Management 10 Re-elect Cynthia Carroll as Director For For Management 11 Re-elect George David as Director For For Management 12 Re-elect Ian Davis as Director For For Management 13 Re-elect Dame Ann Dowling as Director For For Management 14 Re-elect Brendan Nelson as Director For For Management 15 Re-elect Phuthuma Nhleko as Director For For Management 16 Re-elect Andrew Shilston as Director For For Management 17 Re-elect Carl-Henric Svanberg as For For Management Director 18 Reappoint Ernst & Young LLP as For For Management Auditors and Authorise Their Remuneration 19 Approve Executive Directors' Incentive For For Management Plan 20 Approve Remuneration of Non-Executive For For Management Directors 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Market Purchase of Ordinary For For Management Shares 24 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BRIDGESTONE CORP. Ticker: 5108 Security ID: J04578126 Meeting Date: MAR 25, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 2.1 Elect Director Tsuya, Masaaki For For Management 2.2 Elect Director Nishigai, Kazuhisa For For Management 2.3 Elect Director Morimoto, Yoshiyuki For For Management 2.4 Elect Director Zaitsu, Narumi For For Management 2.5 Elect Director Tachibana Fukushima, For For Management Sakie 2.6 Elect Director Murofushi, Kimiko For For Management 2.7 Elect Director Scott Trevor Davis For For Management 2.8 Elect Director Okina, Yuri For For Management 3 Appoint Statutory Auditor Tsuji, For For Management Masahito 4 Approve Deep Discount Stock Option Plan For For Management CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dan O. Dinges For For Management 1b Elect Director James R. Gibbs For For Management 1c Elect Director Robert L. Keiser For For Management 1d Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Political Contributions Against Abstain Shareholder CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock and For For Management Approve Stock Split 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Lobbying Payments and Policy Against Abstain Shareholder CHRISTIAN DIOR Ticker: CDI Security ID: F26334106 Meeting Date: OCT 18, 2013 Meeting Type: Annual/Special Record Date: OCT 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 2.90 per Share 5 Reelect Segolene Gallienne as Director For For Management 6 Reelect Renaud Donnedieu as Director For For Management 7 Reelect Eric Guerlin as Director For For Management 8 Reelect Christian de Labriffe as For For Management Director 9 Advisory Vote on Compensation of For Against Management Bernard Arnault 10 Advisory Vote on Compensation of For For Management Sidney Toledano 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares CHRISTIAN DIOR Ticker: CDI Security ID: F26334106 Meeting Date: DEC 19, 2013 Meeting Type: Annual Record Date: DEC 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports for the Fiscal Year Ended on June 30, 2013 2 Approve Consolidated Financial For For Management Statements and Statutory Reports for the Fiscal Year Ended on June 30, 2013 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions 4 Approve Allocation of Income and For For Management Absence of Dividends 5 Advisory Vote on Compensation of For Against Management Bernard Arnault, CEO and Chairman for the Fiscal Year Ended on June 30, 2013 6 Advisory Vote on Compensation of For For Management Sidney Toledano, Vice CEO for the Fiscal Year Ended on June 30, 2013 7 Renew Appointment of Ernst and Young For For Management et Autres as Auditor 8 Renew Appointment of Auditex as For For Management Alternate Auditor 9 Renew Appointment of Mazars as Auditor For For Management 10 Appoint Gilles Rainaut as Alternate For For Management Auditor CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director Gregory Q. Brown For For Management 1d Elect Director M. Michele Burns For For Management 1e Elect Director Michael D. Capellas For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Roderick C. McGeary For For Management 1k Elect Director Arun Sarin For For Management 1l Elect Director Steven M. West For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Approve Proxy Advisor Competition Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Duncan P. Hennes For For Management 1c Elect Director Franz B. Humer For For Management 1d Elect Director Eugene M. McQuade For For Management 1e Elect Director Michael E. O'Neill For For Management 1f Elect Director Gary M. Reiner For For Management 1g Elect Director Judith Rodin For For Management 1h Elect Director Robert L. Ryan For For Management 1i Elect Director Anthony M. Santomero For For Management 1j Elect Director Joan E. Spero For For Management 1k Elect Director Diana L. Taylor For For Management 1l Elect Director William S. Thompson, Jr. For For Management 1m Elect Director James S. Turley For For Management 1n Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Amend Director Indemnifications Against Against Shareholder Provisions 8 Adopt Proxy Access Right Against Against Shareholder CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: NOV 27, 2013 Meeting Type: Special Record Date: NOV 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Non-exempt Continuing For For Management Connected Transactions 2 Approve Proposed Caps for Each For For Management Category of the Non-exempt Continuing Connected Transactions COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Andrea L. Saia For For Management 1.10 Elect Director Garry Watts For For Management 1.11 Elect Director Curtis R. Welling For For Management 1.12 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662158 Meeting Date: SEP 12, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Allocation of Income and For For Management Dividends of CHF 1.00 per A Bearer Share and CHF 0.10 per B Registered Share 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Johann Rupert as Director For For Management 4.2 Reelect Franco Cologni as Director For For Management 4.3 Reelect Lord Douro as Director For For Management 4.4 Reelect Yves-Andre Istel as Director For For Management 4.5 Reelect Richard Lepeu as Director For For Management 4.6 Reelect Ruggero Magnoni as Director For For Management 4.7 Reelect Josua Malherbe as Director For For Management 4.8 Reelect Frederick Mostert as Director For For Management 4.9 Reelect Simon Murray as Director For For Management 4.10 Reelect Alain Dominique Perrin as For For Management Director 4.11 Reelect Guillaume Pictet as Director For For Management 4.12 Reelect Norbert Platt as Director For For Management 4.13 Reelect Alan Quasha as Director For For Management 4.14 Reelect Maria Ramos as Director For For Management 4.15 Reelect Lord Renwick of Clifton as For For Management Director 4.16 Reelect Jan Rupert as Director For For Management 4.17 Reelect Gary Saage as Director For For Management 4.18 Reelect Juergen Schrempp as Director For For Management 4.19 Elect Bernard Fornas as Director For For Management 4.20 Elect Jean-Blaise Eckert as Director For For Management 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6 Approve Conversion of A Bearer Shares For For Management into Registered Shares COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director Christopher J. Coughlin For For Management 1f Elect Director Randall J. Hogan, III For For Management 1g Elect Director Martin D. Madaus For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director Stephen H. Rusckowski For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize Market Purchases of Ordinary For For Management Shares 5 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 6 Renew Director's Authority to Issue For Against Management Shares 7 Renew Director's Authority to Issue For For Management Shares for Cash CRODA INTERNATIONAL PLC Ticker: CRDA Security ID: G25536106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Approve Final Dividend For For Management 5 Re-elect Sean Christie as Director For For Management 6 Re-elect Alan Ferguson as Director For For Management 7 Re-elect Martin Flower as Director For For Management 8 Re-elect Steve Foots as Director For For Management 9 Elect Helena Ganczakowski as Director For For Management 10 Re-elect Keith Layden as Director For For Management 11 Re-elect Nigel Turner as Director For For Management 12 Re-elect Steve Williams as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise EU Political Donations and For For Management Expenditure 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 20 Approve Performance Share Plan For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown, II For For Management 1.2 Elect Director Nancy-Ann M. DeParle For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Anne M. Finucane For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DAIMLER AG Ticker: DAI Security ID: D1668R123 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 2 Approve Allocation of Income and For For Management Dividends of EUR 2.25 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Ratify KMPG AG as Auditors for Fiscal For For Management 2014 6 Approve Remuneration System for For For Management Management Board Members 7.1 Elect Bernd Bohr to the Supervisory For For Management Board 7.2 Elect Joe Kaeser to the Supervisory For For Management Board 7.3 Elect Bernd Pischetsrieder to the For For Management Supervisory Board 8 Approve Creation of EUR1 Billion of For For Management Capital with Partial Exclusion of Preemptive Rights 9 Amend Articles Re: Remuneration of For For Management Supervisory Board 10 Amend Affiliation Agreements with For For Management Subsidiaries 11 Approve Affiliation Agreements with For For Management Subsidiaries DICK'S SPORTING GOODS, INC. Ticker: DKS Security ID: 253393102 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacqualyn A. Fouse For For Management 1.2 Elect Director Lawrence J. Schorr For For Management 1.3 Elect Director Edward W. Stack For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Candace H. Duncan For For Management 1.5 Elect Director Cynthia A. Glassman For For Management 1.6 Elect Director Richard H. Lenny For For Management 1.7 Elect Director Thomas G. Maheras For For Management 1.8 Elect Director Michael H. Moskow For For Management 1.9 Elect Director David W. Nelms For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management DOHA BANK QSC Ticker: DHBK Security ID: M28186100 Meeting Date: NOV 24, 2013 Meeting Type: Special Record Date: NOV 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Corporate Purpose For For Management 2 Authorize Issuance of Tier 1 Capital For For Management Instruments 3 Autorize Board to Take all the For For Management Necessary Steps to Execute Item 2 Above DOHA BANK QSC Ticker: DHBK Security ID: M28186100 Meeting Date: MAR 03, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations 2 Approve Corporate Governance Report For For Management 3 Approve Auditors' Report on Company For For Management Financial Statements 4 Approve Financial Statements and For For Management Dividends 5 Approve Discharge of Directors and Fix For For Management Their Remuneration 6 Elect Directors For The Next Three For Against Management Years (Bundled) 7 Approve Related Party Transactions For For Management 8 Approve Acquisition of One or More For Against Management Branches of Foreign Banks Operating in India and Authorize the Board to Negotiate the Terms of the Sale and Purchase Agreement 9 Ratify Auditors and Fix Their For For Management Remuneration DOMINO'S PIZZA GROUP PLC Ticker: DOM Security ID: G2811T120 Meeting Date: APR 02, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint Ernst & Young LLP as Auditors For For Management 3 Authorise Board to Fix Remuneration of For For Management Auditors 4 Approve Final Dividend For For Management 5 Re-elect Stephen Hemsley as Director For For Management 6 Re-elect Colin Halpern as Director For For Management 7 Re-elect Nigel Wray as Director For For Management 8 Re-elect John Hodson as Director For For Management 9 Re-elect Michael Shallow as Director For For Management 10 Re-elect Syl Saller as Director For For Management 11 Re-elect Helen Keays as Director For For Management 12 Elect Sean Wilkins as Director For For Management 13 Elect David Wild as Director For For Management 14 Elect Ebbe Jacobsen as Director For For Management 15 Approve Remuneration Report For For Management 16 Approve Remuneration Policy For For Management 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 21 Amend 2012 Long Term Incentive Plan For For Management EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approval of Overseas Market Purchases For For Management of the Company Shares EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred D. Anderson For For Management 1.2 Elect Director Edward W. Barnholt For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director John J. Donahoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder 6 Vote on Company's Spin Off (Withdrawn) None None Shareholder EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet F. Clark For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director James C. Day For For Management 1d Elect Director Mark G. Papa For For Management 1e Elect Director H. Leighton Steward For For Management 1f Elect Director Donald F. Textor For For Management 1g Elect Director William R. Thomas For For Management 1h Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 5 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director William W. George For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 7 Report on Lobbying Payments and Policy Against Abstain Shareholder 8 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FUJI MEDIA HOLDINGS, INC. Ticker: 4676 Security ID: J15477102 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 18 2.1 Elect Director Hieda, Hisashi For For Management 2.2 Elect Director Toyoda, Ko For For Management 2.3 Elect Director Ota, Hideaki For For Management 2.4 Elect Director Kano, Shuuji For For Management 2.5 Elect Director Wagai, Takashi For For Management 2.6 Elect Director Kanemitsu, Osamu For For Management 2.7 Elect Director Kameyama, Chihiro For For Management 2.8 Elect Director Endo, Ryuunosuke For For Management 2.9 Elect Director Ota, Toru For For Management 2.10 Elect Director Matsuoka, Isao For Against Management 2.11 Elect Director Miki, Akihiro For For Management 2.12 Elect Director Ishiguro, Taizan For For Management 2.13 Elect Director Yokota, Masafumi For For Management 2.14 Elect Director Terasaki, Kazuo For For Management 2.15 Elect Director Kiyohara, Takehiko For For Management 2.16 Elect Director Inaki, Koji For For Management 3 Appoint Statutory Auditor Minami, For For Management Nobuya 4 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors 5 Amend Articles to Set Appropriate Against Against Shareholder Price when Taking Subsidiaries Private 6 Amend Articles to Emphasize Discussion Against Against Shareholder with Labor Unions 7 Amend Articles to Treat Foreign Against Against Shareholder Countries Equally and Fairly in Performing the Broadcasting Business 8 Amend Articles to Discuss with and Against Against Shareholder Gain Agreement from Employees in the Newspaper Business when Making Decisions on Sale of Newspaper Business 9 Amend Articles to Prohibit Directors Against Against Shareholder or Employees from Using Defamatory Terms Such as "Vulture" to Characterize Foreign Shareholders 10 Amend Articles to Set Mandatory Against Against Shareholder Retirement Age for Directors and Statutory Auditors at 75 11 Amend Articles to Refrain from Against Against Shareholder Negative Campaigns against Individuals in Official Positions 12 Amend Articles to Increase Shareholder Against Against Shareholder Special Benefit Plan 13 Amend Articles to Require Company to Against Against Shareholder Hold AGM on a Day Other Than Peak Meeting Date 14.1 Appoint Shareholder Director Nominee Against Against Shareholder Hamada, Masaharu 14.2 Appoint Shareholder Director Nominee Against Against Shareholder Yamaguchi, Mitsutaka FUJITSU LTD. Ticker: 6702 Security ID: J15708159 Meeting Date: JUN 23, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mazuka, Michiyoshi For For Management 1.2 Elect Director Yamamoto, Masami For For Management 1.3 Elect Director Fujita, Masami For For Management 1.4 Elect Director Urakawa, Chikafumi For For Management 1.5 Elect Director Ito, Haruo For For Management 1.6 Elect Director Okimoto, Takashi For For Management 1.7 Elect Director Furukawa, Tatsuzumi For For Management 1.8 Elect Director Suda, Miyako For For Management 1.9 Elect Director Kudo, Yoshikazu For For Management 1.10 Elect Director Taniguchi, Norihiko For For Management 1.11 Elect Director Yokota, Jun For For Management 2 Appoint Statutory Auditor Kato, For For Management Kazuhiko GRAND KOREA LEISURE CO LTD. Ticker: 114090 Security ID: Y2847C109 Meeting Date: SEP 13, 2013 Meeting Type: Special Record Date: AUG 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Lim Byung-Soo as CEO For For Management 2 Elect Lee Hak-Jae as Outside Director For For Management GRAND KOREA LEISURE CO LTD. Ticker: 114090 Security ID: Y2847C109 Meeting Date: DEC 20, 2013 Meeting Type: Special Record Date: OCT 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Four Inside Directors (Bundled) For For Management 1.2 Elect Two Outside Directors (Bundled) For For Management GRAND KOREA LEISURE CO LTD. Ticker: 114090 Security ID: Y2847C109 Meeting Date: MAR 28, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,049 per Share 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 3 Authorize Board to Fix Remuneration of For For Management Internal Auditor 4 Amend Articles of Incorporation For For Management GRAND KOREA LEISURE CO LTD. Ticker: 114090 Security ID: Y2847C109 Meeting Date: MAY 08, 2014 Meeting Type: Special Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint Park Seung-Koo as Internal For For Management Auditor GREEN MOUNTAIN COFFEE ROASTERS, INC. Ticker: GMCR Security ID: 393122106 Meeting Date: MAR 06, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Hayes For For Management 1.2 Elect Director A.D. David Mackay For For Management 1.3 Elect Director Michael J. Mardy For For Management 1.4 Elect Director David E. Moran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Human Rights Risk Assessment Against Abstain Shareholder Process HITACHI LTD. Ticker: 6501 Security ID: J20454112 Meeting Date: JUN 20, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katsumata, Nobuo For For Management 1.2 Elect Director Cynthia Carroll For For Management 1.3 Elect Director Sakakibara, Sadayuki For For Management 1.4 Elect Director George Buckley For For Management 1.5 Elect Director Mochizuki, Harufumi For For Management 1.6 Elect Director Philip Yeo For For Management 1.7 Elect Director Yoshihara, Hiroaki For For Management 1.8 Elect Director Nakanishi, Hiroaki For For Management 1.9 Elect Director Hatchoji, Takashi For For Management 1.10 Elect Director Higashihara, Toshiaki For For Management 1.11 Elect Director Miyoshi, Takashi For For Management 1.12 Elect Director Mochida, Nobuo For For Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director John P. Surma For For Management 1j Elect Director Richard J. Swift For For Management 1k Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Renew Directors' Authority to Issue For For Management Shares 5 Renew Directors' Authority to Issue For For Management Shares for Cash 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares JAPAN TOBACCO INC Ticker: 2914 Security ID: J27869106 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 50 2 Amend Articles To Change Fiscal Year For For Management End 3.1 Elect Director Tango, Yasutake For For Management 3.2 Elect Director Koizumi, Mitsuomi For For Management 3.3 Elect Director Shingai, Yasushi For For Management 3.4 Elect Director Okubo, Noriaki For For Management 3.5 Elect Director Saeki, Akira For For Management 3.6 Elect Director Miyazaki, Hideki For For Management 3.7 Elect Director Oka, Motoyuki For For Management 3.8 Elect Director Koda, Main For For Management 4 Appoint Alternate Statutory Auditor For For Management Masaki, Michio 5 Approve Alternate Income Allocation, Against Against Shareholder with a Final Dividend of JPY 150 6 Authorize Share Repurchase of Up To Against For Shareholder 200 Million Shares in the Coming Year 7 Amend Articles to Allow Binding Against For Shareholder Shareholder Meeting Resolutions on Cancellation of Treasury Shares 8 Cancel the Company's Treasury Shares Against For Shareholder 9 Amend Articles to Allow Shareholder Against Against Shareholder Meetings to Resolve on Share Warrants JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director James G. Cullen For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Leo F. Mullin For For Management 1i Elect Director William D. Perez For For Management 1j Elect Director Charles Prince For For Management 1k Elect Director A. Eugene Washington For For Management 1l Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Jagjeet S. Bindra to Supervisory For For Management Board 1b Elect Milton Carroll to Supervisory For For Management Board 1c Elect Claire S. Farley to Supervisory For For Management Board 1d Elect Rudy van der Meer to Supervisory For For Management Board 1e Elect Isabella D. Goren to Supervisory For For Management Board 1f Elect Nance K. Dicciani to Supervisory For For Management Board 2a Elect Karyn F. Ovelmen to Management For For Management Board 2b Elect Craig B. Glidden to Management For For Management Board 2c Elect Bhavesh V. Patel to Management For For Management Board 2d Elect Patrick D. Quarles to Management For For Management Board 2e Elect Timothy D. Roberts to Management For For Management Board 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 7 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 8 Approve Dividends of USD 2.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management MAGNIT OAO Ticker: MGNT Security ID: X51729105 Meeting Date: SEP 26, 2013 Meeting Type: Special Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 46.06 For For Management for First Six Months of Fiscal 2013 2 Approve Related-Party Transaction Re: For For Management Loan Agreement with ZAO Tander MAPLETREE INDUSTRIAL TRUST Ticker: ME8U Security ID: Y5759S103 Meeting Date: JUL 19, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of Trustee, Statement by For For Management Manager, Audited Financial Statements and Auditors' Report 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Manager to Fix Their Remuneration 3 Approve Equity or Equity-Linked For For Management Securities with or without Preemptive Rights MAPLETREE LOGISTICS TRUST Ticker: M44U Security ID: Y5759Q107 Meeting Date: JUL 16, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements, Report of For For Management Trustee, Statement by Manager, and Auditors' Report 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director John W. Marriott, III For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Lawrence W. Kellner For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director George Munoz For For Management 1.8 Elect Director Harry J. Pearce For For Management 1.9 Elect Director Steven S Reinemund For For Management 1.10 Elect Director W. Mitt Romney For For Management 1.11 Elect Director Arne M. Sorenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder MAXIM INTEGRATED PRODUCTS, INC. Ticker: MXIM Security ID: 57772K101 Meeting Date: NOV 13, 2013 Meeting Type: Annual Record Date: SEP 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tunc Doluca For For Management 1.2 Elect Director B. Kipling Hagopian For For Management 1.3 Elect Director James R. Bergman For For Management 1.4 Elect Director Joseph R. Bronson For For Management 1.5 Elect Director Robert E. Grady For For Management 1.6 Elect Director William D. Watkins For For Management 1.7 Elect Director A.R. Frank Wazzan For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MAZDA MOTOR CORP. Ticker: 7261 Security ID: J41551102 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 1 2 Approve 5 into 1 Reverse Stock Split For For Management 3 Amend Articles To Update Authorized For For Management Capital to Reflect Reverse Stock Split - Reduce Share Trading Unit 4.1 Elect Director Kanai, Seita For For Management 4.2 Elect Director Kogai, Masamichi For For Management 4.3 Elect Director Marumoto, Akira For For Management 5 Appoint Statutory Auditor Kawamura, For For Management Hirofumi MEDIATEK INC. Ticker: 2454 Security ID: Y5945U103 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Business Operations For For Management Report and Financial Statements (Voting) 2 Approve 2013 Plan on Profit For For Management Distribution 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Amend Procedures for Lending Funds to For For Management Other Parties 5 Transact Other Business (Non-Voting) None None Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 22, 2013 Meeting Type: Annual Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Scott C. Donnelly For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Michael O. Leavitt For For Management 1.7 Elect Director James T. Lenehan For For Management 1.8 Elect Director Denise M. O'Leary For For Management 1.9 Elect Director Kendall J. Powell For For Management 1.10 Elect Director Robert C. Pozen For For Management 1.11 Elect Director Preetha Reddy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Reduce Supermajority Vote Requirement For For Management for Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement For For Management for Removal of Directors 8 Reduce Supermajority Vote Requirement For For Management for Amendment of Articles 9 Rescind Fair Price Provision For For Management METCASH LTD Ticker: MTS Security ID: Q6014C106 Meeting Date: AUG 28, 2013 Meeting Type: Annual Record Date: AUG 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 2(a) Elect Fiona Balfour as a Director For For Management 2(b) Elect Neil Hamilton as a Director For For Management 2(c) Elect Patrick Allaway as a Director For For Management 3 Approve the Remuneration Report For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Amend Executive Incentive Bonus Plan For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management MITSUBISHI UFJ FINANCIAL GROUP Ticker: 8306 Security ID: J44497105 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 9 2.1 Elect Director Sono, Kiyoshi For For Management 2.2 Elect Director Wakabayashi, Tatsuo For For Management 2.3 Elect Director Hirano, Nobuyuki For For Management 2.4 Elect Director Tanaka, Masaaki For For Management 2.5 Elect Director Yuuki, Taihei For For Management 2.6 Elect Director Kagawa, Akihiko For For Management 2.7 Elect Director Kuroda, Tadashi For For Management 2.8 Elect Director Nagaoka, Takashi For For Management 2.9 Elect Director Okamoto, Junichi For For Management 2.10 Elect Director Noguchi, Hiroyuki For For Management 2.11 Elect Director Okuda, Tsutomu For For Management 2.12 Elect Director Araki, Ryuuji For For Management 2.13 Elect Director Okamoto, Kunie For For Management 2.14 Elect Director Kawamoto, Yuuko For For Management 2.15 Elect Director Matsuyama, Haruka For For Management 3 Appoint Statutory Auditor Sato, For For Management Yukihiro 4 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Laura K. Ipsen For For Management 1c Elect Director William U. Parfet For For Management 1d Elect Director George H. Poste For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Risk of Genetic Engineering Against Abstain Shareholder in Order to Work with Regulators 5 Report on Risk of Genetically Against Abstain Shareholder Engineered Products MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Erskine B. Bowles For For Management 1.2 Elect Director Howard J. Davies For For Management 1.3 Elect Director Thomas H. Glocer For For Management 1.4 Elect Director James P. Gorman For For Management 1.5 Elect Director Robert H. Herz For For Management 1.6 Elect Director C. Robert Kidder For For Management 1.7 Elect Director Klaus Kleinfeld For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Hutham S. Olayan For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director O. Griffith Sexton For For Management 1.12 Elect Director Ryosuke Tamakoshi For For Management 1.13 Elect Director Masaaki Tanaka For For Management 1.14 Elect Director Laura D. Tyson For For Management 1.15 Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder NAM CHEONG LTD. Ticker: N4E Security ID: G6361R111 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Leong Seng Keat as Director For For Management 4 Elect Tiong Chiong Hiiung as Director For For Management 5 Approve Directors' Fees For For Management 6 Approve BDO LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rigths NAM CHEONG LTD. Ticker: N4E Security ID: G6361R111 Meeting Date: APR 28, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management NIPPON TELEGRAPH & TELEPHONE CORP. Ticker: 9432 Security ID: J59396101 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 90 2.1 Elect Director Miura, Satoshi For For Management 2.2 Elect Director Unoura, Hiroo For For Management 2.3 Elect Director Shinohara, Hiromichi For For Management 2.4 Elect Director Sawada, Jun For For Management 2.5 Elect Director Kobayashi, Mitsuyoshi For For Management 2.6 Elect Director Shimada, Akira For For Management 2.7 Elect Director Tsujigami, Hiroshi For For Management 2.8 Elect Director Okuno, Tsunehisa For For Management 2.9 Elect Director Kuriyama, Hiroki For For Management 2.10 Elect Director Shirai, Katsuhiko For For Management 2.11 Elect Director Sakakibara, Sadayuki For For Management 3.1 Appoint Statutory Auditor Ide, Akiko For For Management 3.2 Appoint Statutory Auditor Iida, Takashi For For Management NORDEA BANK AB Ticker: NDA SEK Security ID: W57996105 Meeting Date: MAR 20, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Approve Agenda of Meeting For For Management 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Acknowledge Proper Convening of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.43 Per Share 9 Approve Discharge of Board and For For Management President 10 Determine Number of Members (9) and For For Management Deputy Members (0) of Board 11 Fix Number of Auditors at One For For Management 12 Approve Remuneration of Directors in For For Management the Amount of EUR 259,550 for Chairman, EUR 123,250 for Vice Chairman, and EUR 80,250 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 13 Reelect Bjorn Wahlroos (Chairman), For For Management Marie Ehrling, Elisabeth Grieg, Svein Jacobsen, Tom Knutzen, Lars G Nordstrom, Sarah Russell, and Kari Stadigh as Directors; Elect Robin Lawther as New Director 14 Ratify KPMG as Auditors For For Management 15 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee 16 Approve Issuance of Convertible For For Management Instruments without Preemptive Rights 17a Authorize Share Repurchase Program For For Management 17b Authorize Reissuance of Repurchased For For Management Shares 18 Authorize Repurchase of Shares in For For Management Connection with Securities Trading 19 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 20 Fix Maximum Variable Compensation Ratio For For Management 21 Approve Special Investigation as Per None Against Shareholder Chapter 10 Section 21 of the Swedish Companies Act 22 Assign the Board/CEO to Take the Against Against Shareholder Initiative to an Integration Institute in Landskrona - Ven - Copenhagen and to Give a First Contribution in a Suitable Manner NOVARTIS AG Ticker: NOVN Security ID: H5820Q150 Meeting Date: FEB 25, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For Against Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.45 per Share 4.1 Approve Remuneration of Directors in For Against Management the Amount of CHF 8.0 Million (Non-Binding) 4.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 67.7 Million for Performance Cycle 2013 (Non-Binding) 5.1 Reelect Joerg Reinhardt as Director For For Management and Chairman of the Board of Directors 5.2 Reelect Dimitri Azar as Director For For Management 5.3 Reelect Verena Briner as Director For For Management 5.4 Reelect Srikant Datar as Director For For Management 5.5 Reelect Ann Fudge as Director For For Management 5.6 Reelect Pierre Landolt as Director For For Management 5.7 Reelect Ulrich Lehner as Director For For Management 5.8 Reelect Andreas von Planta as Director For For Management 5.9 Reelect Charles Sawyers as Director For For Management 5.10 Reelect Enrico Vanni as Director For For Management 5.11 Reelect William Winters as Director For For Management 6.1 Elect Srikant Datar as Member of the For Against Management Compensation Committee 6.2 Elect Ann Fudge as Member of the For For Management Compensation Committee 6.3 Elect Ulrich Lehner as Member of the For Against Management Compensation Committee 6.4 Elect Enrico Vanni as Member of the For Against Management Compensation Committee 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors 8 Designate Peter Andreas Zahn as For For Management Independent Proxy NPS PHARMACEUTICALS, INC. Ticker: NPSP Security ID: 62936P103 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael W. Bonney For For Management 1.2 Elect Director Colin Broom For For Management 1.3 Elect Director Georges Gemayel For For Management 1.4 Elect Director Pedro Granadillo For For Management 1.5 Elect Director James G. Groninger For For Management 1.6 Elect Director Francois Nader For For Management 1.7 Elect Director Rachel R. Selisker For For Management 1.8 Elect Director Peter G. Tombros For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: MAY 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Edward P. Djerejian For For Management 1.6 Elect Director John E. Feick For For Management 1.7 Elect Director Margaret M. Foran For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Remove Age Restriction for Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Separate the Roles of the Chairman of For For Management the Board and the Chief Executive Officer 6 Ratify Auditors For For Management 7 Stock Retention/Holding Period Against Against Shareholder 8 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 9 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 10 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 31, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Establish Human Rights Committee Against Against Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 8 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 9 Require Shareholder Approval of Against For Shareholder Quantifiable Performance Metrics ORANGE Ticker: ORA Security ID: F6866T100 Meeting Date: MAY 27, 2014 Meeting Type: Annual/Special Record Date: MAY 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.80 per Share 4 Approve Transaction with Bernard Dufau For For Management Re: Compensation 5 Reelect Stephane Richard as Director For For Management 6 Elect Patrice Brunet as Representative For For Management of Employee Shareholders to the Board 7 Elect Jean-Luc Burgain as For For Management Representative of Employee Shareholders to the Board 8 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 750,000 9 Advisory Vote on Compensation of For For Management Stephane Richard, Chairman and CEO 10 Advisory Vote on Compensation of For Against Management Gervais Pellissier, Vice-CEO 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Amend Article 15.1 of Bylaws Re: Board For For Management Decisions 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Authorize Filing of Required For For Management Documents/Other Formalities PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director Constance J. Horner For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director George A. Lorch For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 7 Provide Right to Act by Written Consent Against For Shareholder PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director Fred Gehring For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Henry Nasella For For Management 1.10 Elect Director Rita M. Rodriguez For For Management 1.11 Elect Director Edward R. Rosenfeld For For Management 1.12 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Michael J. Bush For For Management 1d Elect Director Norman A. Ferber For For Management 1e Elect Director Sharon D. Garrett For For Management 1f Elect Director George P. Orban For For Management 1g Elect Director Lawrence S. Peiros For For Management 1h Elect Director Gregory L. Quesnel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ROYAL BANK OF CANADA Ticker: RY Security ID: 780087102 Meeting Date: FEB 26, 2014 Meeting Type: Annual Record Date: JAN 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Geoffrey Beattie For For Management 1.2 Elect Director David F. Denison For For Management 1.3 Elect Director Richard L. George For For Management 1.4 Elect Director Timothy J. Hearn For For Management 1.5 Elect Director Alice D. Laberge For For Management 1.6 Elect Director Michael H. McCain For For Management 1.7 Elect Director Heather Munroe-Blum For For Management 1.8 Elect Director Gordon M. Nixon For For Management 1.9 Elect Director J. Pedro Reinhard For For Management 1.10 Elect Director Thomas A. Renyi For For Management 1.11 Elect Director Edward Sonshine For For Management 1.12 Elect Director Kathleen P. Taylor For For Management 1.13 Elect Director Bridget A. van Kralingen For For Management 1.14 Elect Director Victor L. Young For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP 1: Phase Out Stock Options as a Against Against Shareholder Form of Compensation 5 Sp 2: Disclose Conformation to the Against Against Shareholder OECD's Guidelines 6 SP 3: Auditor Rotation Against Against Shareholder 7 SP 4: Provide Response on Say-on-Pay Against Against Shareholder Vote Results 8 SP 5: Require Feedback Following a Against Against Shareholder High Percentage of Votes Withheld for Nomination of a Director ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Elect Euleen Goh as Director For For Management 5 Elect Patricia Woertz as Director For For Management 6 Elect Ben van Beurden as Director For For Management 7 Re-elect Guy Elliott as Director For For Management 8 Re-elect Simon Henry as Director For For Management 9 Re-elect Charles Holliday as Director For For Management 10 Re-elect Gerard Kleisterlee as Director For For Management 11 Re-elect Jorma Ollila as Director For For Management 12 Re-elect Sir Nigel Sheinwald as For For Management Director 13 Re-elect Linda Stuntz as Director For For Management 14 Re-elect Hans Wijers as Director For For Management 15 Re-elect Gerrit Zalm as Director For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve Long Term Incentive Plan For For Management 22 Approve Deferred Bonus Plan For For Management 23 Approve Restricted Share Plan For For Management 24 Approve EU Political Donations and For For Management Expenditure SABANA SHARIAH COMPLIANT INDUSTRIAL REIT Ticker: M1GU Security ID: Y7368R104 Meeting Date: APR 11, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of Trustee, Statement by For For Management the Manager, Audited Financial Statements and Auditors' Report 2 Reappoint KPMG LLP as Auditors and For For Management Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 4 Other Business (Voting) For Against Management SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For For Management 1.2 Elect Director Thomas W. D'Alonzo For For Management 1.3 Elect Director William P. Keane For For Management 1.4 Elect Director Carolyn J. Logan For For Management 1.5 Elect Director Mark A. Sirgo For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAMSONITE INTERNATIONAL S.A. Ticker: 01910 Security ID: L80308106 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: MAY 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Results for the For For Management Year 2013 3 Approve Cash Distribution For For Management 4a Elect Kyle Francis Gendreau as Director For For Management 4b Elect Ying Yeh as Director For For Management 5 Elect Tom Korbas as Director For For Management 6 Renew Mandate Granted to KPMG For For Management Luxembourg S.a.r.l. as Statutory Auditor 7 Approve Appointment of KPMG LLP as For For Management External Auditor 8 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 10 Approve Discharge of Directors and For For Management Auditors 11 Approve Remuneration of Directors For For Management 12 Authorize Board to Fix the For For Management Remuneration of KPMG Luxembourg S.a r. l. SAMSUNG ELECTRONICS CO. LTD. Ticker: 005930 Security ID: Y74718100 Meeting Date: MAR 14, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 13,800 per Share 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SARIN TECHNOLOGIES LTD. Ticker: U77 Security ID: M8234Z109 Meeting Date: DEC 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Name Correction For For Management 2 Approve Proposed Amendments to the For For Management Articles of Association SARINE TECHNOLOGIES LTD. Ticker: U77 Security ID: M8234Z109 Meeting Date: APR 29, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management SARINE TECHNOLOGIES LTD. Ticker: U77 Security ID: M8234Z109 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Director Reports 2a Elect Avraham Eshed as Director For For Management 2b Elect Daniel Benjamin Glinert as For For Management Director 2c Elect Ehud Harel as Director For For Management 2d Elect Uzi Levami as Director For For Management 2e Elect Eyal Mashiah as Director For For Management 2f Elect Hanoh Stark as Director For For Management 2g Elect Yehezkel Pinhas Blum as Director For For Management 2h Elect Chan Kam Loon as Director For For Management 2i Elect Valerie Ong Choo Lin as Director For For Management 3 Appoint Chan Kam Loon, an Independent For For Management Director, as Lead Independent Director 4 Declare Final Dividend For For Management 5a Approve Grant of Options to Yehezkel For Against Management Pinhas Blum Under the Company's 2005 Share Option Plan 5b Approve Grant of Options to Chan Kam For Against Management Loon Under the Company's 2005 Share Option Plan 5c Approve Grant of Options to Valerie For Against Management Ong Choo Lin Under the Company's 2005 Share Option Plan 6 Reappoint Somekh Chaikin as Auditors For For Management and Authorize Board to Fix Their Remuneration 7a Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 7b Approve Issuance of Shares and Grant For Against Management of Options Pursuant to the Sarin Technologies Ltd. 2005 Share Option Plan SEGA SAMMY HOLDINGS INC. Ticker: 6460 Security ID: J7028D104 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Amend Business Lines For For Management 2.1 Elect Director Satomi, Hajime For For Management 2.2 Elect Director Tsurumi, Naoya For For Management 2.3 Elect Director Sugano, Akira For For Management 2.4 Elect Director Satomi, Haruki For For Management 2.5 Elect Director Aoki, Shigeru For For Management 2.6 Elect Director Okamura, Hideki For For Management 2.7 Elect Director Oguchi, Hisao For For Management 2.8 Elect Director Iwanaga, Yuji For For Management 2.9 Elect Director Natsuno, Takeshi For For Management 3 Appoint Statutory Auditor Sakaue, For For Management Yukito 4 Approve Stock Option Plan For For Management 5 Approve Deep Discount Stock Option Plan For For Management SHIRE PLC Ticker: SHP Security ID: G8124V108 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: APR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Elect Dominic Blakemore as Director For For Management 5 Re-elect William Burns as Director For For Management 6 Re-elect Dr Steven Gillis as Director For For Management 7 Re-elect Dr David Ginsburg as Director For For Management 8 Re-elect David Kappler as Director For For Management 9 Re-elect Susan Kilsby as Director For For Management 10 Re-elect Anne Minto as Director For For Management 11 Re-elect Dr Flemming Ornskov as For For Management Director 12 Re-elect David Stout as Director For For Management 13 Reappoint Deloitte LLP as Auditors For For Management 14 Authorise the Audit, Compliance & Risk For For Management Committee to Fix Remuneration of Auditors 15 Approve Increase in Borrowing Powers For For Management 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: SEP 24, 2013 Meeting Type: Special Record Date: AUG 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management SUMITOMO MITSUI FINANCIAL GROUP, INC. Ticker: 8316 Security ID: J7771X109 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 65 2.1 Elect Director Miyata, Koichi For For Management 2.2 Elect Director Kurumatani, Nobuaki For For Management 2.3 Elect Director Inoue, Atsuhiko For For Management 2.4 Elect Director Ota, Jun For For Management 2.5 Elect Director Yokoyama, Yoshinori For For Management 3 Appoint Statutory Auditor Nakao, For For Management Kazuhiko SWEDBANK AB Ticker: SWED A Security ID: W9423X102 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7a Receive Financial Statements and None None Management Statutory Reports 7b Receive Auditor's Report None None Management 7c Receive President's Report None None Management 8 Accept Financial Statements and For For Management Statutory Reports 9 Approve Allocation of Income and For For Management Dividends of SEK 10.10 Per Share 10 Approve Discharge of Board and For For Management President 11 Determine Number of Members `(9) and For For Management Deputy Members of Board 12 Approve Remuneration of Directors; For For Management Approve Remuneration of Auditors 13 Reelect Ulrika Francke, Goran Hedman, For For Management Lars Idermark, Anders Igel, Pia Rudengren, Anders Sundstrom (chair), Karl-Henrik Sundstrom, and Siv Svensson as Directors; Elect Maj-Charlotte Wallin as New Director 14 Ratify Deloitte as Auditors For For Management 15 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee 16 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 17 Amend Articles Re: Remove References For For Management to Preference Shares and C Shares 18 Authorize Repurchase Authorization for For For Management Trading in Own Shares 19 Authorize General Share Repurchase For For Management Program 20 Approve Issuance of Convertibles For For Management without Preemptive Rights 21a Approve Common Deferred Share Bonus For For Management Plan 21b Approve Deferred Share Bonus Plan for For For Management Key Employees 21c Approve Equity Plan Financing to For For Management Participants of 2014 and Previous Programs 22 Approve Special Investigation into None Against Shareholder Carl Erik Stalberg's Time as Chairman as well as the Reasonableness of his Pension Agreement 23 Approve Formation of a None Against Shareholder Landskrona-Ven-Copenhagen Integration Institute 24 Close Meeting None None Management SYNGENTA AG Ticker: SYNN Security ID: H84140112 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve CHF18,050 Reduction in Share For For Management Capital via Cancellation of Repurchased Shares 4 Approve Allocation of Income and For For Management Dividends of CHF 10.00 per Share 5 Amend Articles Re: Ordinance Against For For Management Excessive Remuneration at Listed Companies 6.1 Reelect Vinita Bali as Director For For Management 6.2 Reelect Stefan Borgas as Director For For Management 6.3 Reelect Gunnar Brock as Director For For Management 6.4 Reelect Michel Demare as Director For For Management 6.5 Reelect Eleni Gabre-Madhin as Director For For Management 6.6 Reelect David Lawrence as Director For For Management 6.7 Reelect Michael Mack as Director For For Management 6.8 Reelect Eveline Saupper as Director For For Management 6.9 Reelect Jacques Vincent as Director For For Management 6.10 Reelect Juerg Witmer as Director For For Management 7 Elect Michel Demare as Board Chairman For For Management 8.1 Appoint Eveline Saupper as Member of For For Management the Compensation Committee 8.2 Appoint Jacques Vincent as Member of For For Management the Compensation Committee 8.3 Appoint Juerg Witmer as Member of the For For Management Compensation Committee 9 Designate Lukas Handschin as For For Management Independent Proxy 10 Ratify KPMG AG as Auditors For For Management TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740267 Meeting Date: JUN 27, 2014 Meeting Type: Special Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Payment of Minimum For Against Management Remuneration to R. Pisharody, Executive Director (Commercial Vehicles) 2 Approve Payment of Minimum For Against Management Remuneration to S. Borwankar, Executive Director (Quality) 3 Ratify Excess Remuneration Paid to K. For Against Management Slym, Managing Director 4 Approve Increase in Borrowing Powers For For Management 5 Approve Pledging of Assets for Debt For For Management 6 Approve Issuance of Non-Convertible For For Management Debentures TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740275 Meeting Date: JUN 27, 2014 Meeting Type: Special Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Payment of Minimum For Against Management Remuneration to R. Pisharody, Executive Director (Commercial Vehicles) 2 Approve Payment of Minimum For Against Management Remuneration to S. Borwankar, Executive Director (Quality) 3 Ratify Excess Remuneration Paid to K. For Against Management Slym, Managing Director 4 Approve Increase in Borrowing Powers For For Management 5 Approve Pledging of Assets for Debt For For Management 6 Approve Issuance of Non-Convertible For For Management Debentures TDC A/S Ticker: TDC Security ID: K94545116 Meeting Date: MAR 06, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management and For For Management Board 4 Approve Allocation of Income For For Management 5a Reelect Vagn Sorensen as Director For For Management 5b Reelect Pierre Danon as Director For For Management 5c Reelect Stine Bosse as Director For For Management 5d Reelect Angus Porter as Director For For Management 5e Reelect Soren Sorensen as Director For For Management 5f Reelect Pieter Knook as Director For For Management 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7a Authorize Share Repurchase Program For For Management 7b Amend Guidelines for Incentive-Based For For Management Compensation for Executive Management and Board 7c Approve Remuneration of Directors in For For Management the Amount of DKK 1.1 Million for Chairman, DKK 700,000 for Vice Chairman, and DKK 400,000 for Other Members; Approve Remuneration for Committee Work 7d Amend Articles of Association For For Management 7e Amend Authorisation to Increase Share For For Management Capital 7f Approve Publication of Information in For For Management English 8 Other Business None None Management TELECOM CORPORATION OF NEW ZEALAND LTD. Ticker: TEL Security ID: Q89499109 Meeting Date: NOV 08, 2013 Meeting Type: Annual Record Date: NOV 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board to Fix Remuneration of For For Management the Auditors 2 Elect Maury Leyland as Director For For Management 3 Elect Charles Sitch as Director For For Management 4 Elect Justine Smyth as Director For For Management TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael A. Bradley For For Management 1b Elect Director Daniel W. Christman For For Management 1c Elect Director Edwin J. Gillis For For Management 1d Elect Director Timothy E. Guertin For For Management 1e Elect Director Mark E. Jagiela For For Management 1f Elect Director Paul J. Tufano For For Management 1g Elect Director Roy A. Vallee For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: AUG 27, 2013 Meeting Type: Annual Record Date: JUL 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Moshe Many as Director Until For For Management the End of the 2016 General Meeting 1b Reelect Arie Belldegrun as Director For For Management Until the End of the 2016 General Meeting 1c Reelect Amir Elstein as Director Until For For Management the End of the 2016 General Meeting 1d Reelect Yitzhak Peterburg as Director For For Management Until the End of the 2016 General Meeting 2a Approve Cash Bonus of USD 1,203,125 to For For Management Jeremy Levin, President and CEO 2a.1 Vote YES if you have a personal None Against Management interest in item 2a; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 2b Approval of Bonus Objectives and For For Management Payout Terms for 2013 for Jeremy Levin, President and CEO 2b.1 Vote YES if you have a personal None Against Management interest in item 2b; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 3 Approve Compensation Policy for the For For Management Directors and Officers of the Company 3.a Vote YES if you have a personal None Against Management interest in item 3; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 4 Approve Dividend for First and Second For For Management Quarters of 2012, Paid in Two Installments in an Aggregate Amount of NIS 2.00 (USD 0.51) per Ordinary Share 5 Appoint Kesselman and Kesselman For For Management (Member of PricewaterhouseCoopers International Ltd.) as External Auditors until the 2014 General Meeting 6 Discuss Financial Statements for 2012 None None Management THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene T. Begley For For Management 1b Elect Director Steven D. Black For For Management 1c Elect Director Borje E. Ekholm For For Management 1d Elect Director Robert Greifeld For For Management 1e Elect Director Glenn H. Hutchins For For Management 1f Elect Director Essa Kazim For For Management 1g Elect Director John D. Markese For For Management 1h Elect Director Ellyn A. McColgan For For Management 1i Elect Director Thomas F. O Neill For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Lars R. Wedenborn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Charter to Remove Certain For For Management Provisions THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: JAN 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Andrew T. Feldstein For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director Donald J. Shepard For For Management 1.11 Elect Director Lorene K. Steffes For For Management 1.12 Elect Director Dennis F. Strigl For For Management 1.13 Elect Director Thomas J. Usher For For Management 1.14 Elect Director George H. Walls, Jr. For For Management 1.15 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Abstain Shareholder THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc N. Casper For For Management 1b Elect Director Nelson J. Chai For Against Management 1c Elect Director C. Martin Harris For For Management 1d Elect Director Tyler Jacks For For Management 1e Elect Director Judy C. Lewent For For Management 1f Elect Director Thomas J. Lynch For For Management 1g Elect Director Jim P. Manzi For For Management 1h Elect Director William G. Parrett For For Management 1i Elect Director Lars R. Sorensen For For Management 1j Elect Director Scott M. Sperling For For Management 1k Elect Director Elaine S. Ullian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director Fred Hassan For For Management 1.10 Elect Director Kenneth J. Novack For For Management 1.11 Elect Director Paul D. Wachter For For Management 1.12 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder TOTAL SA Ticker: FP Security ID: F92124100 Meeting Date: MAY 16, 2014 Meeting Type: Annual/Special Record Date: MAY 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.38 per Share 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Reelect Patricia Barbizet as Director For For Management 6 Reelect Marie-Christine For For Management Coisne-Roquette as Director 7 Reelect Paul Desmarais Jr as Director For Against Management 8 Reelect Barbara Kux as Director For For Management 9 Advisory Vote on Compensation of For For Management Christophe de Margerie 10 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value 11 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 575 Million 12 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 11 13 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 14 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans 15 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans Reserved for International Subsidiaries 16 Authorize up to 0.8 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 17 Amend Article 11 of Bylaws Re: For For Management Employee Representatives and Employee Shareholder Representatives 18 Amend Article 12 of Bylaws Re: Age For For Management Limit for Chairman of the Board 19 Amend Article 15 of Bylaws Re: Age For For Management Limit for CEO 20 Amend Article 17 of Bylaws Re: Proxy For For Management Voting A Amend Board Internal Rules Re: Against Against Shareholder Publication of a Quarterly Newsletter Written by Employee Shareholder Representatives and Employee Representatives B Amend the Social Criteria that are Against Against Shareholder Currently Linked to Executive Compensation from Negative Safety Indicators to Positive Safety Indicator C Allow Loyalty Dividends to Long-Term Against Against Shareholder Registered Shareholders and Amend Article 20 of Bylaws D Approve Appointment of Employee Against Against Shareholder Representatives to the Board Committees and Amend Article 12.5 of Bylaws
